Citation Nr: 0010460	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  96-50 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a condition causing 
generalized joint pain.

2.  Entitlement to service connection for hypersensitivity of 
the eyes to light.

3.  Entitlement to service connection for a condition causing 
tremor of both hands, as well as tingling and numbness of the 
thighs.

4.  Entitlement to service connection for mitral valve 
prolapse.

5.  Entitlement to service connection for gingivitis with gum 
discomfort.

6.  Entitlement to service connection for residuals of Kantu 
Plains allergy.

7.  Entitlement to an initial (compensable) disability rating 
for status post residuals of removal of a lesion from the 
forehead.

8.  Entitlement to an initial (compensable) disability rating 
for hemorrhoids.

9.  Entitlement to an initial (compensable) disability rating 
for recurrent cervical strain.

10.  Entitlement to an initial (compensable) disability 
rating for bilateral hearing loss.

11.  Entitlement to an initial (compensable) disability 
rating for rhinitis with recurrent pharyngitis, upper 
respiratory infection and Eustachian tube dysfunction.

12.  Entitlement to an initial disability rating in excess of 
10 percent for sinusitis with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1995.  His DD Form 214 shows that he had service in support 
of Operation Desert Shield/Storm from August 2, 1990, to 
April 30, 1995, and that he served in the area of 
responsibility.  His awards and decorations included a 
Southwest Asia Service Medal with 2 devices.

The veteran filed his original claims for service connection 
on May 4, 1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 rating decision of the New 
Orleans, Louisiana, Department of Veterans (VA), Regional 
Office (RO) which, in pertinent part, granted service 
connection and a 10 percent disability evaluation for 
sinusitis with tinnitus and headache.  Service connection and 
noncompensable evaluations were also established for: status 
post residuals of removal of a lesion from the forehead; 
hemorrhoids; recurrent cervical strain; bilateral hearing 
loss; AND rhinitis with recurrent pharyngitis, upper 
respiratory infection and Eustachian tube dysfunction.  The 
veteran's claims for service connection for a condition 
causing generalized joint pain; hypersensitivity of the eyes 
to light; a condition causing tremor of both hands, as well 
as tingling and numbness of the thighs; mitral valve 
prolapse; gingivitis with gum discomfort; residuals of Kantu 
Plains allergy; a condition causing constipation; bilateral 
groin and testicular pain; AND sleep apnea were denied.

The veteran filed a timely notice of disagreement as to the 
above-mentioned issues in November 1995.

Following additional evidentiary development, the RO granted 
service connection and assigned a noncompensable initial 
rating for sleep apnea in a July 1996 rating decision.  As 
such, this claim will no longer be discussed herein.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); see also 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997) (where 
service connection has been granted after an appeal has been 
initiated, such an award constitutes a full award of benefits 
of an appeal initiated on that issue and the same RO decision 
as to the 'compensation' or 'rating' (and as to the 
effective-date elements) is a separate issue requiring a 
separate NOD to initiate an appeal as to that matter).

The veteran was issued a statement of the case as to the 
remaining issues on appeal in July 1996.  In November 1996, 
the RO granted the veteran's request for an extension of the 
time limit to file his substantive appeal.  The veteran was 
informed, via mail, that VA must receive his substantive 
appeal before December 9, 1996.  He submitted a VA Form 9, 
Appeal to the Board, on December 4, 1996.

The veteran and his spouse thereafter presented testimony at 
a personal hearing held by the Hearing Officer (HO) at the 
local VARO in July 1997.  During the hearing course, the 
veteran clarified that his constipation was part-and-parcel 
of his 
service-connected hemorrhoids.  By decision and supplemental 
statement of the case (SSOC) issued in August 1998, the HO 
essentially bifurcated the veteran's claim for an increased 
rating for sinusitis with tinnitus and headaches.  A 10 
percent disability evaluation for sinusitis with headaches 
was confirmed and continued.  And, the veteran was granted a 
separate 10 percent disability evaluation for tinnitus.  The 
HO confirmed and continued the denial of his remaining 
claims.  As the evaluation assigned for tinnitus represents 
the maximum available rating, the Board will no longer 
discuss the condition herein.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  However, his claim for an increased rating 
for sinusitis with headaches remains in appellate status.

In September 1999, the HO issued another decision which, in 
pertinent part, granted service connection and assigned a 10 
percent disability evaluation for status post residuals of 
right inguinal hernia repair (previously claimed as a 
condition causing groin pain).  As such, this claim will no 
longer be discussed herein.  See Grantham and Barrera, supra.  
The accompanying SSOC essentially confirmed and continued the 
denial of his claims for an increased rating for hemorrhoids 
and service connection for a condition causing tremor of both 
hands, as well as tingling and numbness of the thighs.

In November 1999, the veteran and his spouse thereafter 
presented testimony at a personal hearing held by the 
undersigned Member of the Board at the local VARO.



REMAND

Decisions of the Board must be based on all of the pertinent 
evidence available.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
1999); see Gilbert v. Derwinski, 1 Vet. App. 49 (1991); see 
also Robinette v. Brown, 8 Vet. App. 69 (1995) and Franzen v. 
Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained), as 
well as Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) 
duty attaches in cases where the record references other 
known and existing evidence that pertain to the claim under 
consideration).  The duty to assist the appellant in the 
development of his claim includes the duty to request 
information which may be pertinent to the claim.  38 U.S.C.A. 
§§ 5106, 5107(a) (West 1991).  The duty to assist is 
particularly applicable to records which are known to be in 
the possession of the Federal Government.  See Counts v. 
Brown, 6 Vet. App. 473 (1994).

As a preliminary matter, it is noted that during the course 
of his November 1999 personal hearing, the veteran averred 
recent treatment at the VA Medical Center in Shreveport 
(VAMC-Shreveport) and on a retiree basis in the medical 
facilities at Barksdale Air Force Base (Barksdale or 
Barksdale AFB).  To date, however, these pertinent treatment 
records have not been associated with his claims folder.

As to the veteran's claims for increase, it is noted that 
because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, VA is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (citing 38 C.F.R. §§ 3.400, 3.500).  Thus, the Board 
has restyled the issues presented on appeal.  Nonetheless, it 
will be incumbent upon the RO to review the entire 
evidentiary record, rather than the veteran's most recent VA 
examinations, and to re-adjudicate the evaluations assigned 
for his service-connected disorders in accordance with 
Fenderson prior to any further consideration of these issues 
by the Board.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, the Board notes that during the pendency of 
this appeal, various amendments became effective as to 
sections of the VA Schedule for Rating Disabilities 
pertaining to the Respiratory System (October 7, 1996) and 
Hearing Impairment (June 10, 1999).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of the VA to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Although the veteran was provided with a copy of the 'new' 
sections relating to the evaluation of sinusitis in the 
August 1998 SSOC, the RO failed to provide him with a copy of 
the 'new' sections relating to the evaluation of rhinitis.  
Because Congress has not provided otherwise in this 
particular instance and the veteran filed his claims prior to 
the regulatory revision, the Board concludes that his 
rhinitis and bilateral hearing loss claims should also be 
reviewed under both the "old" and "new" rating criteria.  
Karnas, supra.

As to his service connection claims, the Board notes that 
when the RO initially determined that his claims for service 
connection for various 'unspecified' conditions were not well 
grounded, it did not consider whether the provisions of 38 
C.F.R. § 3.317 (1999) which sets forth the criteria for 
establishing chronic disability resulting from active service 
in the Persian Gulf are applicable.  The enabling legislation 
for this regulation is 38 U.S.C.A. § 1117 (West 1991 & Supp. 
1999).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following:



1.  The veteran should be requested to 
furnish signed authorization for release 
to VA of treatment records developed by 
the medical facilities at Barksdale AFB.

2.  The RO should then contact the 
medical facilities at Barksdale AFB, as 
well as VAMC-Shreveport, and request 
legible copies of all of the veteran's 
treatment records, to include surgical 
reports, copies of consent forms 
authorizing any surgeries performed, all 
clinical notes,  laboratory tests and/or 
special studies performed, as well as 
progress notes prepared by the treating 
physicians and the nurses, consultations 
and referrals.  All records obtained 
should be added to the claims folder.

3.  The RO should also contact the 
National Personnel Records Center in St. 
Louis, Missouri, and request copies of 
the veteran's service personnel records.  
All records obtained should be added to 
the claims folder.

4.  The RO should then schedule the 
veteran for dermatological, 
gastrointestinal, audiometric, 
neurological and respiratory examinations 
by appropriate VA physicians in order to 
determine the nature and severity of his 
related service-connected status post 
residuals of removal of a lesion from the 
forehead, hemorrhoids, bilateral hearing 
loss, rhinitis with recurrent 
pharyngitis, upper respiratory infection 
and Eustachian tube dysfunction and 
sinusitis with headaches.  All findings 
should be reported in detail.  The 
veteran's claims folder should also be 
made available to and independently 
reviewed by these examiners prior to 
their examinations of the veteran.  X-
rays and/or other diagnostic studies 
should be done, as deemed appropriate.  
The examiners must comment on the effect 
that the veteran's service-connected 
disabilities, to the exclusion of age and 
the existence or degree of nonservice-
connected disabilities, have on his 
ordinary activity as well as his ability 
to procure and maintain employment.  A 
complete rationale for any opinions 
expressed, positive or negative, must be 
provided.

5.  The RO should also schedule the 
veteran for a VA orthopedic examination 
in order to determine the current extent 
of his service-connected recurrent 
cervical strain.  X-rays and/or other 
diagnostic studies should be done, as 
deemed appropriate by the examiner.  The 
orthopedic examiner must provide a 
thorough description of the veteran's 
cervical disorder, including complete 
ranges of motion studies and neurologic 
pathology.  In this regard, the examiner 
must take care to differentiate the 
symptomatology due to the veteran's 
service-connected and nonservice-
connected pathologies.  Hence, the 
veteran's claims folder should also  be 
made available to and independently 
reviewed by the examiner prior to 
examination.  In addition, the examiner 
must render objective clinical findings 
concerning the severity of the veteran's 
service-connected cervical strain, to 
include observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of any nonservice-connected 
disability.  A copy of the rating 
criteria pertaining to the cervical spine 
should be made available.  The orthopedic 
examiner must then render an opinion 
concerning the effect of the veteran's 
service-connected cervical strain on his 
ordinary activity and his ability to 
procure and maintain employment.  The 
examination report should reconcile the 
veteran's complaints of pain and/or 
sciatica with the objective findings on 
examination.  A legible copy of each 
examination report, with a discussion of 
the salient facts and the medical 
principles involved will be of 
considerable assistance to the Board.

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If any of the 
examination reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

7.  The RO must then re-adjudicate the 
veteran's increased rating and service 
connection claims, giving consideration 
to the provisions of 38 U.S.C.A. § 1117 
(West 1991)  and 38 C.F.R. § 3.317 
(1999), with special attention being made 
to the additional evidence submitted or 
obtained on his behalf.

8.  If any of these determinations remain 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decision reached.  Thereafter, the 
appellant and his representative should 
be afforded the opportunity to respond 
thereto.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal. Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the appellant until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

